DETAILED ACTION

Reasons for Allowance

The primary reason for the indication of the allow-ability of claim 1 and of claims 2-10, which depend therefrom is the inclusion therein of the limitations of “a multipurpose image capturing apparatus comprising: a first shell, a passage being formed inside the first shell; a driving assembly disposed inside the first shell and for driving a first object to move along the passage; a first image capturing module disposed inside the first shell and for capturing a first image corresponding to the first object when the driving assembly drives the first object to pass by the first image capturing module along the passage; a first control module comprising a first control unit and a first electrical connector, the first control unit being electrically connected to the first electrical connector and the first image capturing module; a second shell disposed beneath the first shell and supporting the first shell, a chamber being formed inside the second shell and for accommodating a second object, an opening being formed on the second shell and communicated with the chamber for allowing the second object to enter the chamber; a second image capturing module disposed inside the second shell and for capturing a second image corresponding to the second object accommodated inside the chamber; and a second control module comprising a second control unit, a second electrical connector and a third electrical connector, the second control unit being electrically connected to the second electrical connector, the third electrical connector and the second image capturing module; wherein the first control unit transmits the first image captured by the first image capturing module to an external apparatus via an electrical connection of the first electrical connector and an electrical connector of the external apparatus when the first electrical connector is electrically connected to the electrical connector of the external apparatus, the first control unit transmits the first image captured by the first image capturing module to the second control unit via an electrical connection of the first electrical connector and the second electrical connector when the first electrical connector is electrically connected to the second electrical connector, and the second control unit transmits the first image transmitted from the first control unit via the electrical connection of the first electrical connector and the second electrical connector, or the second image captured by the second image capturing module to the external apparatus when the first electrical connector is electrically connected to the second electrical connector and the third electrical connector is electrically connected to the electrical connector of the external apparatus”.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Further, the Examiner has not discovered any prior art reference which anticipates independent claim 1, and/or renders main claim 1 obvious to one ordinary skill in the art at the time the invention was made. Thus, claims 1 -10 are allowable.
Dependent claims 2-9 are also allowable for depending from an allowable base claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677